Citation Nr: 1214777	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic airway disease with unspecified asthma (claimed as a lung condition).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial tube scarring.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

The Veteran and his spouse testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in August 2011.


FINDINGS OF FACT

1.  A lung condition is not related to the Veteran's active service.

2.  In a rating decision dated in December 2004, the RO last denied the Veteran entitlement to service connection for bronchial tube scarring.  

3.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

4.  The evidence received since December 2004 is neither cumulative, nor redundant of the evidence previously of record but, by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bronchial tube scarring and does not raise a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A lung condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The December 2004 rating decision, in which the RO denied the Veteran entitlement to service connection for bronchial tube scarring, is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bronchial tube scarring.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

The RO provided the Veteran VCAA notice on the claims being decided by letter dated in March 2010.  The content of this letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and explained the basis of the last denial of the Veteran's claim for service connection for bronchial tube scarring.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  
In addition, during the Veteran's August 2011 hearing, the undersigned Veterans Law Judge explained to the Veteran that, given the evidence already of record, including an unfavorable medical opinion, he needed to submit a statement from a physician explaining his lung history and discussing the etiology of his lung complaints, including whether any lung disorder is related to the in-service pneumonia.

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter after initially decided the Veteran's claims.  It is thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in a supplemental statement of the case issued in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3). 

In this case the RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records.  During his hearing, the Veteran vaguely referred to certain x-rays, the reports of which initially appeared to be outstanding and obtainable.  See transcript at 27, 44-49 (Aug 30, 2011).  Thereafter, however, with regard to service x-rays and a recent x-ray from a VA physician, the Veteran explained that they could not be found and are no longer available, and that the interpretation of one, which is of record, indicates that there were no abnormalities shown.  Transcript at 41, 46, 49.  In addition, with regard to a recent x-ray, the results of which were allegedly sent to Little Rock, the claims file includes the Veteran's recent records from that facility.  

The RO also afforded the Veteran a VA examination, during which an examiner addressed the nature and etiology of the Veteran's respiratory complaints.  

II.  Analysis

The Veteran seeks grants of service connection for a lung condition and bronchial tube scarring.  According to written statements he submitted during the course of this appeal, including in February 2004, January 2005, March 2010, February 2011 and March 2011, and hearing testimony he and his spouse presented in August 2011, during service in 1968, he spent 28 continuous days in a hospital being treated for bronchial pneumonia.  Allegedly, this sickness caused him to develop disabling scar tissue in his bronchial tubes and a lung disorder.  The Veteran argues that his lung condition did not preexist service (he was perfectly healthy prior to service and played multiple sports without incident), but rather manifested during the fourth week of basic training (finished last in the mile run).  Training allegedly caused him to become short of breath with labored breathing and weak in his legs and arms, symptoms that resulted in treatment at the infirmary and a transfer to the hospital.  The Veteran contends that, during this hospitalization, doctors x-rayed him and told him that he was developing scar tissue in his bronchial tube.  They did not test him for tuberculosis.  He acknowledges x-rays conducted in 1970, which showed no abnormalities.

The Veteran further contends that, since discharge, he has been tested for tuberculosis and testing revealed that he is a carrier.  He also contends that recently, he received treatment, including medication and an inhaler, and underwent x-rays at the Mountain Home VA clinic for a bronchial scarring condition.  He asserts that he still takes medication for this condition and that, without it, he cannot function normally.    

According to the Veteran's spouse, who did not know the Veteran prior to service, the Veteran has difficulty breathing, wheezes, and uses more than one inhaler monthly.  She recalls the Veteran having breathing difficulties when they first met in 1976.  Both she and the Veteran stopped smoking approximately 30 years ago (Veteran started smoking at age 15), but doing so did not help his breathing problems.  Rather, he has reportedly had the same problems since service.  

The Veteran's representative requests that reasonable doubt be resolved in the Veteran's favor.

The Board acknowledges the Veteran's and his spouse's assertions, but the evidence in this case, discussed below, does not support granting service connection for a lung disorder or reopening the claim of entitlement to service connection for bronchial tube scarring.    

A.  Claim for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Post-service medical documents, including VA treatment records dated from 2009 to 2010 and a report of VA examination conducted in January 2011, confirm that the Veteran currently has a lung condition variously diagnosed, including as reactive airway disease, chronic airway obstruction and chronic obstructive pulmonary disease.  The question is thus whether this lung condition is related to the Veteran's active service.  

The Veteran served on active duty from May 1968 to May 1970.  In May 1968, a tuberculin tine test was positive (13mm).  According to a report of separation, in June 1968, he was hospitalized for 28 days with pneumonia.  According to other service treatment records, he was hospitalized for 4 days for an upper respiratory infection.  X-rays of the chest, heart and lungs conducted during service, including in June 1968, July 1968 and November 1969, revealed no abnormalities.  

According to the Veteran, he began seeking treatment for respiratory complaints in the 2000s, perhaps as early as 2000, and he has no record of treatment prior to then, including from the 1970s through the 1990s.  Post-service VA treatment records confirm the alleged treatment and show that the Veteran is indeed on medication, including inhalers, for breathing difficulties attributed in 2009 and 2010 to reactive airway disease and chronic airway obstruction.  

One medical professional, a VA examiner, has addressed the etiology of the Veteran's lung condition.  In a report of VA examination conducted in January 2011, she ruled out a relationship between the Veteran's lung condition and active service.  Based in part on pulmonary function tests conducted the same day, which showed shortness of breath, and also on a review of the medical records, which showed treatment for chronic obstructive pulmonary disease rather than asthma, and the Veteran's smoking history (thirty years of one pack daily), she found the lung condition more likely due to the smoking.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions thus represent the only evidence of record linking his current lung condition to his in-service pneumonia or otherwise to his active service.  The Veteran is competent to report and describe breathing difficulties he had since service as such difficulties are capable of lay observation.  He is not, however, competent to relate etiologically a lung condition to active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to provide an opinion on causation).  

In the absence of competent evidence relating the Veteran's lung condition to active service, the Board concludes that such a disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Claim to Reopen

In a rating decision dated in December 2004, the RO previously denied the Veteran's claim of entitlement to service connection for bronchial tube scarring.  In so doing, the RO considered the Veteran's service treatment records and application for compensation.  The RO denied the claim on the basis that, although the Veteran received treatment for pneumonia during service, there was no evidence of treatment for, or a diagnosis of, bronchial tube scarring.  

By letter dated in December 2004, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The December 2004 rating decision is thus final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The Veteran attempted to reopen his claim for service connection for bronchial tube scarring by written statement dated June 2010.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's December 2004 rating decision includes post-service VA treatment records, a report of a VA examination, the Veteran's written statements and hearing testimony, and his spouse's hearing testimony.  This evidence is new as it is neither cumulative, nor redundant of the evidence previously of record.  

This evidence is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for bronchial tube scarring and it does not raise a reasonable possibility of substantiating that claim. 

The lay statements and hearing testimony reflect the Veteran's and his spouse's belief that the Veteran has bronchial tube scarring.  According to the Veteran, even though medical records do not confirm scarring, being in the hospital for pneumonia for 28 days would, of course, produce scarring.  The Veteran claims that, while in the hospital during service, a doctor told him that he was developing this type of scarring.  The Veteran's spouse points out that she, too, had pneumonia, and that her bout resulted in scarring.  

As previously indicated, under Jandreau, the Veteran is not competent to diagnose a medical condition, having no specialized training in medicine.  Therefore, his assertions in this regard may not be considered material evidence to reopen a claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  

The new medical records, including the VA outpatient treatment reports and report of VA examination, do not include a diagnosis of bronchial tube scarring.  The absence of the same diagnosis formed the basis of the RO's December 2004 denial of this claim.  

Having determined that new and material evidence has not been received, the Board may not reopen and must deny the claim of entitlement to service connection for bronchial tube scarring.


ORDER

Service connection for a lung condition is denied.

New and material evidence not having been received, the claim of entitlement to service connection for bronchial tube scarring is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


